Title: To George Washington from “An Old Soldier”, 25 December 1789
From: “An Old Soldier”
To: Washington, George


          
            Great Sr
            Commonwealth of Massachusetts—Decr 25th 1789
          
          I hope it is a moment of leasure if this luckely should fall into your hands—urgent necessity induces me thus humbly to approach your Excellancy—I will not Sr long divert your attention from your arduous employment—but beg leave to observe—that on the first alarm of war I entered the Service of my Country being a minute Man in the then Massachusetts State—and having a fervant zeal to see the Conclusion I engaged from term to term till the first time of Inlisting for the War—which I unfortunately complyed with and had not the advantage of large Bounties as others afterwards had—and being a miner my Master had my wages till the last engagement—when the money began to depreciate—& our nec[e]ssaties so urgent that it procured

but scanty release—hoping and expecting every Campaign to be the last—and not ambitious for office obtaind none took my tour as sentinal at all times and on all occations—cold & hot—wet & Dry—and being with the infantry was almost continually on the loins of the Enemy—I always loved—and had the love of my officers—obey’d every order punctually and considered your Excellencies as sacred—The promises of my officers—the incoragments in Genl orders—and the Resolves of the State and Congress induced me to hope and depend on an aduquate reward for my long toyl—hazard—& sufferings—when peace should be restored to our country again; but—alass! how aghast was I when with all my prudance—and many times suffering pinching need to preserve and save my earnings—& 250 Dollars in final settlements was my only Subsidy.
          And when I reflect on the many—many dark & dangerous Nights I walked my Post all attentive—the much fatigue nakedness—and hunger I have indured—the many hazards I have run for my country—first on Bunkers-hill—at Perls Point—at white plains—the fatigueing but glorious action at Trenton & Princeton—the malancoly retreat from Ty—the Victory at Bemises-heights—the Battle at Monmouth & the Concluding seage of Yorktown—and that Eight Years of my prime was gon—had lost my trade—was unacquainted with husbandry—had formd the Connection of matremony in a very respectable family—had Two babes by a most agreable companion—her father impatent for my return to releave him of the long burden of my Wife & children—and I—unfortunate Man had no where to put them nor any provisions made for them—where said I is my dear General whome I ever hoped would have it in his power to see us righted—my officers have forsaken me—Congress dont pay me—my country dont thank nor pitty me! I offered my Securities for sail they would fetch only 2s./10d. on the pound—and I resolved if they was ever made good I would have the benefit of them if I worked my fingers to the bone for bread—but too close application soon redused my health—and to keep from goal for the doctors bill my securities are redused to Two hundred Dollars—Seven Long Years have elapsed and no releaf till my patiance is nearly gon with my constitution by unremited strugles at day labour to pay Taxes and bearly support my family which now is Eight in number—six children

untaught through poverty—and by a rearage of rent my landlord thretens the remainder of my securities @ 5s./2d. on the £ unless a spedy prospect of the Interest being paid saves them to me—Is there or is there not, my dearest of Generals any ground of hope—I ketch at every incouragement—and recolect in the Generals last and farewell orders to the Armies of the United States he observed that “the officers & soldiers may expect considerable assistance in recommencing their civil occupations, from the sums due to them from the public which must and will most inevitably be paid”—also in the Genls presenting his thanks to the several classes of the Army he says—“And to the non commissioned officers and Soldiers for their extreordinary patience in suffering, as well as their invincible fortitude in action; to the various branches of the Army the General takes this last and solemn opertunity of profesing his inviolable attachment and friendship”—then observes “he wishes more then bare profession were in his power, that he was really able to be useful to them in future life.”
          Now I trust heaven has put it in his power—And when the new Constitution took place (which was pro⟨illegible⟩ of in the above Quoted genl orders) my heart leaped with Joy—but not more than when I was advertized of the great-good Man put at the head of it—and felt confidant of releaf—but how was I affected when I found the old creaditer was neglected and the revenew whittled up among the multiplicity of officers and offices of the new government—may they not with propriety wate for a part of their inormus Sallerys as well as the poor Soldier for his seven Years Interest on his heard earnd pettance—one Years neglect more and all my expectations are blasted—my Securities must go to keep me out of goal and my family from Starving—what oppression! what crualty! such a severe Strugle to save my country—and their promised rewards arested from me—through their neglect and my necessity for almost nothing—and I exposed in some future day to pay my proportion of the whole sum to the menopalizer—Dear sr help for all other help but that of Heaven faileth—The demand by Taxes—by my Landlord—by my Family and my infermities bares me down my courage is nearly exosted and I reduced to invy those who—not only bled with me but died in their Countries service and are now mouldring in the dust.
          
          But most worthy Sr—fully confidant of the rectitud of your mind—and your sincere wish to releave all in destress, and especially the deserving—And to distribute Justice to all men; and in perticular to the injuerd—I earnestly implore Heaven to Send all needed aid to the all attentive Preasidents exertians to contribute to all equally the rewards of their Country, according to their deserving—then may I depend on the small pittance due to your Excellancies most devoted & obedeant humbe Servt
          
            An Old Soldier
          
        